SAGE SOFTWARE, INC., and SAGE SOFTWARE CANADA LTD., Plaintiffs Below, Appellants,
v.
CA, INC., Defendant Below, Appellee.
No. 13, 2011.
Supreme Court of Delaware.
Submitted: August 17, 2011.
Decided: August 19, 2011.
Before STEELE, Chief Justice, HOLLAND, BERGER, JACOBS and RIDGELY, Justices, constituting the Court en Banc.

ORDER
CAROLYN BERGER, Justice.
This 19th day of August 2011, the Court, having considered this matter on the briefs and the oral argument of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its December 14, 2010 Memorandum Opinion and Order;
NOW THEREFORE, IT IS HEREBY ORDERED that the judgment of the Chancery Court be, and the same hereby is, AFFIRMED.